Citation Nr: 0016037	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
low back pain claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs in May 1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs in May 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) which denied compensation under 
38 U.S.C.A. § 1151 for low back pain and tinnitus.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that his low back pain resulted from or was 
aggravated by hospitalization or medical or surgical 
treatment provided by the VA.  

2.  The veteran has not presented any competent evidence 
showing that his tinnitus resulted from or was aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA.


CONCLUSIONS OF LAW

1.  The claim for compensation under 38 U.S.C.A. § 1151 for 
low back pain claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for compensation under 38 U.S.C.A. § 1151 for 
tinnitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under 38 U.S.C.A. § 5107(a), all 
claimants seeking compensation, including those seeking 
compensation under section 1151, have the initial burden of 
showing that their claim is well grounded.  See Jimison v. 
West, 13 Vet. App. 75 (1999).  For a claim to be well 
grounded under the pre-amendment version of 38 U.S.C.A. 
§ 1151, the appellant must provide:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460 (1999).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Because the veteran's claim was filed in September 1997, the 
old pre-amendment version of § 1151 is applicable to this 
case rather than the amended version that that is applicable 
only to claims filed on or after October 1, 1997.  See Pub. 
L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999).  In determining 
whether such additional disability resulted from VA medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such 
treatment, and not merely coincidental therewith.  The mere 
fact that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from the medical or surgical treatment.  See 
38 C.F.R. § 3.358(c) (1999).  

The Board notes that the veteran has already established 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
lymphocytic meningitis with migraine headaches and nausea.  
The disorder is rated as 30 percent disabling.  The veteran 
contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for low back pain and tinnitus which are 
also claimed to be due to medical treatment provided by the 
VA.

In reviewing the medical evidence pertaining to the veteran's 
disabilities, the Board notes that there is no favorable 
medical opinion regarding the issues on appeal.  Based on its 
review of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the claim for compensation under 38 U.S.C.A. § 1151 for 
disability alleged to be due to or aggravated by medical 
treatment provided by the VA is not well grounded.

The pertinent evidence includes the hospital records from the 
VA dated May 14, 1997, which show that the veteran underwent 
arthroscopic surgery of the left knee.  The veteran was 
discharged later that day.  

A VA hospital discharge summary dated May 27, 1997, shows 
that the veteran was readmitted on May 20, 1997, because of a 
headache, nausea, vomiting associated with back pain, and 
chills which started after his left knee arthroscopic 
procedure on May 15, 1997.  He had a history of having been 
given a spinal anesthesia at the time of the surgery, but it 
did not take and he was then given general anesthesia.  The 
diagnosis was lymphocytic meningitis.  During the hospital 
course, the veteran was treated with IV medications.  It was 
stated that the patient had been complaining of on and off 
headaches, nausea, vomiting and back pain which subsided and 
he felt better on the day before discharge.  The report of an 
MRI of the veteran's lumbosacral spine conducted during the 
hospitalization shows that the results were interpreted as 
showing a degenerative and protruded disk, L5-S1, central and 
to the left side causing posterior deviation of S1 on the 
left.  

The report of an examination of the veteran's spine conducted 
by the VA in July 1998 shows that the veteran reported having 
back pain which he thought was caused by a lumbar puncture.  
However, the examiner concluded that the veteran had 
degenerative disk disease at L5-S1 which was the cause of the 
chronic pain.  

The report of a disability evaluation examination conducted 
by the VA in July 1998 (labeled as a stomach, duodenum, and 
peritoneal adhesions exam) shows that the veteran reported 
having multiple disabilities which he claimed were secondary 
to the lymphocytic meningitis which resulted from the VA 
surgery.  The claimed disabilities included low back pain and 
humming in the ears.  With respect to the low back pain, the 
examiner noted that the veteran had been diagnosed with a 
herniated disk.  He gave his opinion that the herniated disk 
was not caused by a lumbar puncture.  

The report of an audiology examination conducted by the VA in 
July 1998 shows that the veteran reported having humming in 
his ears which he said started in May 1997 following 
meningitis.  The examiner did not offer an opinion as to the 
etiology of the disorder.  

As the record currently stands, the veteran has not submitted 
a competent medical statement supportive of his assertions.  
There is no competent medical evidence of record relating low 
back pain to a lumbar puncture attempted in May 1997 or 
relating a low back disorder characterized by low back pain 
to twisting movements of the veteran during an unsuccessful 
lumbar puncture during the May 1997 procedure.  Similarly, 
there is no competent medical evidence relating tinnitus to 
treatment by VA in May 1997.  The fact that the veteran's own 
account of the etiology of his disabilities was recorded in 
his medical records is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has given his own opinion that the low 
back pain and tinnitus are related to VA medical treatment, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), in which the Court held that a veteran does not 
meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

In summary, the veteran has not presented any competent 
evidence showing that his low back pain or his tinnitus 
resulted from or were aggravated by medical treatment 
provided by the VA.  Accordingly, the Board concludes that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for compensation under 38 U.S.C.A. § 1151 for low back pain 
and tinnitus claimed to be due to medical treatment provided 
by the VA are well grounded.  As such, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claims.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for low 
back pain claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA in May 1997 is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA in May 1997 is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

